Citation Nr: 1737532	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-30 268 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) as the helpless child of the Veteran. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active air service from February 1943 to March 1974.  He died in September 1990 and the appellant is his son. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The appellant requested a hearing before a member of the Board in his October 2013 substantive appeal.  The appellant was scheduled for a videoconference hearing in April 2017, but later withdrew his request in a March 2017 letter.  The hearing request is therefore deemed withdrawn.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the appellant submitted two written statements in January 2017 and March 2017 indicating a desire to withdraw the appeal currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the issue on appeal have been met.  38 U.S.C. §§ 7105(a), 7108 (2016); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the appellant filed a timely notice of disagreement with the denial of his claim of entitlement to DIC based on helpless child status.  In February 2017, the appellant perfected an appeal of that issue to the Board.  In two written statements dated January 2017 and March 2017, the appellant stated that he wished to withdraw the appeal currently pending before the Board.  As the appellant has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal. 


ORDER

The appeal is dismissed. 




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


